—Order, Supreme Court, Bronx County (Stanley Green, J.), entered February 5, 1999, which denied plaintiffs motion for permission to file a late notice of claim, unanimously affirmed, without costs.
The motion court correctly determined that the relief ostensibly requested was unnecessary since plaintiff had, in fact, filed a timely notice of claim in this matter. What plaintiff, never having commenced his action within the statutorily prescribed period, evidently intended to request was permission to file a late summons and complaint. That relief, however, is barred by General Municipal Law § 50-i (1) (see, Matter of Meletiche v City of New York, 260 AD2d 385). Concur — Rosenberger, J. P., Mazzarelli, Ellerin, Rubin and Andidas, JJ.